FILED
                            NOT FOR PUBLICATION                             FEB 22 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



WIN MYO HTET,                                    No. 07-71736

              Petitioner,                        Agency No. A078-642-260

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



WIN MYO HTET,                                    No. 08-74672

              Petitioner,                        Agency No. A078-642-260

  v.

ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                          Submitted February 17, 2011 **
                            San Francisco, California

Before:         TALLMAN and CALLAHAN, Circuit Judges, and CONLON,
                District Judge.***

      In these consolidated petitions for review, Win Myo Htet, a native and

citizen of Burma, petitions for review of the orders of the Board of Immigration

Appeals (“BIA”) dismissing his appeal from an immigration judge’s decision

denying his application for asylum, withholding of removal, and protection under

the Convention Against Torture (“CAT”), and denying his motion to reopen. We

have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence an

adverse credibility finding, Rivera v. Mukasey, 508 F.3d 1271, 1274 (9th Cir.

2007), and we review for abuse of discretion the denial of a motion to reopen,

Najmabadi v. Holder, 597 F.3d 983, 986 (9th Cir. 2010). We deny the petitions for

review.

      Substantial evidence supports the agency’s adverse credibility finding based

on the omission from Htet’s asylum application of his arrest, beating, and

interrogation by the Burmese authorities. See Alvarez-Santos v. INS, 332 F.3d


          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
          ***
            The Honorable Suzanne B. Conlon, United States District Judge for
the Northern District of Illinois, sitting by designation.

                                                                                07-71736
1245, 1254 (9th Cir. 2003) (petitioner’s omission of a “dramatic pivotal event”

from his asylum application supports adverse credibility determination). The

agency reasonably rejected Htet’s explanations for the omission. See Rivera, 508

F.3d at 1275. In the absence of credible testimony, Htet failed to demonstrate

eligibility for asylum or withholding of removal. See Farah v. Ashcroft, 348 F.3d

1153, 1156 (9th Cir. 2003).

      Because Htet’s CAT claim is based on testimony the agency found not

credible, and no other evidence in the record compels a finding that it is more

likely than not he would be tortured if he returned to Burma, his CAT claim also

fails. See id. at 1156-57.

      The BIA did not abuse its discretion in denying Htet’s motion to reopen

because it was untimely, see 8 C.F.R. § 1003.2(c)(2), and Htet failed to

demonstrate changed country conditions sufficient to qualify for the regulatory

exception to the time limit for filing motions to reopen, see 8 C.F.R. §

1003.2(c)(3)(ii); see also Toufighi v. Mukasey, 538 F.3d 988, 996-97 (9th Cir.

2008) (evidence must demonstrate prima facie eligibility for relief); Najmabadi,

597 F.3d at 991 (change in personal circumstances does not qualify as change in

country conditions). Finally, we reject Htet’s contention that, because the BIA




                                          3                                    07-71736
granted a motion to reopen in a subsequent case, the BIA abused its discretion in

denying his motion to reopen.

      PETITIONS FOR REVIEW DENIED.




                                         4                                   07-71736